Exhibit 10.17.0

FORM OF SEVERANCE COMPENSATION FOR SENIOR MANAGEMENT (U.S. 2.0 VERSION)

 

 

DATE

 

NAME

LOCATION

 

Dear NAME:

The Board of Directors (the “Board”) of GrafTech International Ltd.. (the
“Corporation”) has authorized the grant to you of this Severance Compensation
Agreement (this “Agreement”). The Board recognizes that the possibility of a
Change in Control of the Corporation exists, as is the case with many publicly
held corporations, and that the uncertainty and questions which it may raise
among management may result in the departure or distraction of management
personnel to the detriment of the Corporation and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from a possible Change
in Control of the Corporation. The Board has also determined that it is in the
best interests of the Corporation and its stockholders to ensure your continued
availability to the Company in the event of a potential Change in Control of the
Corporation. References herein to the “Company” mean the Corporation and its
subsidiaries.

In order to induce you to remain in the employ of the Company and in
consideration of your continued service to the Company, the Corporation and its
subsidiary or subsidiaries signing the signature page of this Agreement jointly
and severally agree that you shall receive the severance benefits set forth in
this Agreement in the event your employment with the Company is terminated
subsequent to a Change in Control of the Corporation under the circumstances
described below.

1. Definitions.

a.         “Change in Control of the Corporation” shall be deemed to occur if
any of the following circumstances shall occur:

(i)                any “person” or “group” within the meaning of Section 13(d)
or 14(d)(2) of the Securities Exchange Act of 1934 (the “Act”) becomes the
beneficial owner of 15% or more of the then outstanding Common Stock or 15% or
more of the then outstanding voting securities of the Corporation;

(ii)               any “person” or “group” within the meaning of Section 13(d)
or 14(d)(2) of the Act acquires by proxy or otherwise the right to vote on any
matter or question with respect to 15% or more of the then

 



 

outstanding Common Stock or 15% or more of the combined voting power of the then
outstanding voting securities of the Corporation;

(iii)              Present Directors and New Directors cease for any reason to
constitute a majority of the Board (and, for purposes of this clause (iii),
“Present Directors” shall mean individuals who at the beginning of any
consecutive twenty-four month period were members of the Board and “New
Directors” shall mean individuals whose election by the Board or whose
nomination for election as directors by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then in office who
were Present Directors or New Directors);

(iv)              the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation; or

(v)               consummation of: (x) a reorganization, restructuring,
recapitalization, reincorporation, merger or consolidation of the Corporation (a
“Business Combination”) unless, following such Business Combination, (a) all or
substantially all of the individuals and entities who were the beneficial owners
of the Common Stock and the voting securities of the Corporation outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the common equity securities and the combined
voting power of the voting securities of the corporation or other entity
resulting from such Business Combination outstanding after such Business
Combination (including, without limitation, a corporation or other entity which
as a result of such Business Combination owns the Corporation or all or
substantially all of the assets of the Corporation or the Company either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
outstanding Common Stock and the combined voting power of the outstanding voting
securities of the Corporation, respectively, (b) no “person” or “group” within
the meaning of Section 13(d) or 14(d)(2) of the Act (excluding (1) any
corporation or other entity resulting from such Business Combination and (2) any
employee benefit plan (or related trust) of the Company or any corporation or
other entity resulting from such Business Combination) beneficially owns 15% or
more of the common equity securities or 15% or more of the combined voting power
of the voting securities of the corporation or other entity resulting from such
Business Combination outstanding after such Business Combination, except to the
extent that such beneficial ownership existed prior to such Business Combination
with respect to the Common Stock and the voting securities of the Corporation,
and (c) at least a majority of the members of the board of directors (or similar
governing body) of the corporation or other entity resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement providing for such Business Combination or at the time of the
action of the Board approving such

 

2

 

 



 

Business Combination, whichever is earlier; or (y) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Corporation or the Company, whether
held directly or indirectly through one or more subsidiaries (excluding any
pledge, mortgage, grant of security interest, sale-leaseback or similar
transaction, but including any foreclosure sale), provided, that, for purposes
of clauses (v)(x) and (v)(y) above, the divestiture of less than substantially
all of the assets of the Corporation or the Company in one transaction or a
series of related transactions, whether effected by sale, lease, exchange,
spin-off, sale of stock of or merger or consolidation of a subsidiary, transfer
or otherwise, shall not constitute a Change in Control of the Corporation.

Notwithstanding the foregoing, (A) a Change in Control of the Corporation shall
not be deemed to occur:

(I) pursuant to clause (i) or (ii) above, solely because 15% or more of the then
outstanding Common Stock or the then outstanding voting securities of the
Corporation is or becomes beneficially owned or is directly or indirectly held
or acquired by one or more employee benefit plans (or related trusts) maintained
by the Company; or    

(II) pursuant to clause (v)(y) above, (1) if the Board determines that any sale,
lease, exchange or other transfer does not involve all or substantially all of
the assets of the Corporation or the Company or (2) unless the Board determines
otherwise, solely because of the consummation of a transaction or a series of
transactions pursuant to which the Company sells, distributes to the
Corporation’s stockholders, or otherwise transfers or disposes of any or all of
its ownership of its natural, acid-treated and flexible graphite business,
however owned (including ownership through one or more dedicated subsidiaries
and holding companies therefor and successors thereto); and

(B) to the extent that a “person” or “group” within the meaning of Section 13(d)
or 14(d)(2) of the Act is the beneficial owner of 15% or more of the Common
Stock or the voting securities of the Corporation on May 9, 2000, then the
references therein to 15% shall be deemed to be references to 22.5% as (but only
as) to such “person” or “group.”

For purposes of this Agreement, references to “beneficial owner” and correlative
phrases shall have the same definition as set forth in Rule 13d-3 under the Act
(except that ownership by underwriters for purposes of a distribution or
offering shall not be deemed to be “beneficial ownership”), references to the
Act or rules and regulations thereunder shall mean those in effect on May 9,
2000 and references to “Common Stock” shall mean the common stock of the
Corporation.

b.          “Code” shall mean the Internal Revenue Code of 1986, as amended.

c.          “Date of Termination” shall mean:

(i)                in case employment is terminated for Disability, thirty (30)
days after Notice of Termination is given (provided that you shall not have
returned to the full-time performance of your duties during such thirty (30) day
period); and

 

 

3

 

 



 

 

(ii)               in all other cases, the date specified in the Notice of
Termination (which shall not be less than thirty (30) nor more than sixty (60)
days, respectively, from the date such Notice of Termination is given).

d.         “Disability” shall mean total physical or mental disability rendering
you unable to perform the duties of your employment for a continuous period of
six (6) months. Any question as to the existence of your Disability upon which
you and the Company cannot agree shall be determined by a qualified physician
(not employed by the Company) selected by you (or, if you are unable to make
such selection, made by any adult member of your immediate family) and approved
by the Company. The determination of such physician made in writing to the
Company and to you shall be final and conclusive for all purposes of this
Agreement.

e.         “Good Reason for Resignation” shall mean the occurrence of any of the
following:

(i)                (A) a change in your status or position with the Company,
which in your reasonable judgment does not represent a status or position
comparable to your status or position immediately prior a Change in Control of
the Corporation or a promotion from your status or position immediately prior to
a Change in Control of the Corporation; or

(B) a reduction in the level of your reporting responsibility as it existed
immediately prior to a Change in Control of the Corporation; or

(C) the assignment to you of any duties or responsibilities or a diminution of
duties or responsibilities, which in your reasonable judgment are inconsistent
with your status or position with the Company in effect immediately prior to a
Change in Control of the Corporation;

it being understood that any of the foregoing in connection with a termination
of your employment for Retirement, Disability or Termination for Cause shall not
constitute Good Reason for Resignation;

(ii)               a reduction by the Company in the annual rate of your base
salary as in effect immediately prior to the date of a Change in Control of the
Corporation or as the same may be increased from time to time thereafter, or the
Company’s failure to increase the annual rate of your base salary for a calendar
year in an amount at least equal to the average percentage increase in base
salary for all employees of the Company with Severance Compensation Agreements
in the preceding calendar year (and the Company agrees that, within three (3)
days after your request, the Company shall notify you of the average percentage
increase in base salary for all such employees in the calendar year preceding
your request);

(iii)              the failure by the Company to continue in effect any
compensation plan in which you participate as in effect immediately prior to a
Change in Control of the Corporation, including but not limited to

 

4

 

 



 

the Retirement Program, the Savings Program, any of the Incentive Compensation
Plans or any substitute plans adopted prior to a Change in Control of the
Corporation, unless an arrangement satisfactory to you (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue your participation therein on at least as
favorable a basis, both in terms of the amount of benefits provided and the
level of your participation relative to other participants, as existed
immediately prior to a Change in Control of the Corporation;

(iv)              the Company requiring you to be based outside of a thirty-five
(35) mile radius from where your office is located immediately prior to a Change
in Control of the Corporation, except for required travel on the Company’s
business to an extent substantially consistent with your business travel
obligations immediately prior to a Change in Control of the Corporation;

(v)               the failure by the Company to continue to provide you with
benefits at least as favorable as those enjoyed by you (and your dependents, if
applicable) under any of the Company’s pre-retirement and post-retirement life
insurance, medical, health and accident, and disability plans or any other plan,
program or policy of the Company intended to benefit employees in which you (or
your dependents) were participating immediately prior to a Change in Control of
the Corporation, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive you (or your
dependents) of any material fringe benefit enjoyed by you (or your dependents)
immediately prior to a Change in Control of the Corporation, or the failure by
the Company to provide you with the number of annual paid vacation days to which
you were annually entitled immediately prior to a Change in Control of the
Corporation;

(vi)              the failure of the Company to obtain a satisfactory agreement
from any Successor (as defined in Paragraph 4a hereof) to assume and agree to
perform this Agreement, as contemplated in Paragraph 4a hereof; or

(vii)             the failure of the Company to pay to you an Incentive
Compensation Award, deferred compensation or other compensation award earned,
but not paid, prior to a Change in Control of the Corporation.

f.          “Incentive Compensation” means any compensation, variable
compensation, bonus, benefit or award paid or payable in cash under an Incentive
Compensation Plan.

g.         “Incentive Compensation Award” shall mean a cash payment or payments
awarded to you under any Incentive Compensation Plan.

 

 

5

 

 



 

 

h.         “Incentive Compensation Plan(s)” shall mean any variable compensation
or incentive compensation plan maintained by the Company in which you were a
participant immediately prior to a Change in Control of the Corporation,
including but not limited to the UCAR International Inc. Management Incentive
Plan.

i.          “Notice of Termination” shall mean a written notice as provided in
Paragraph 8 hereof.

j.          “Retirement” shall mean a voluntary termination of employment in
accordance with the Retirement Program, or in accordance with any other
retirement arrangement which is established with your consent with respect to
you.

k.         “Retirement Program” shall mean the UCAR Carbon Retirement Plan and
any excess or supplemental pension plans maintained by the Company.

l.         “Savings Program” shall mean the UCAR Carbon Savings Plan.

m.        “Termination for Cause” shall mean termination of your employment upon
your willfully engaging in conduct demonstrably and materially injurious to the
Company, monetarily or otherwise, provided that there shall have been delivered
to you a copy of a resolution, duly adopted by the unanimous affirmative vote of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board), finding that in the
good faith opinion of the Board you were guilty of the conduct set forth and
specifying the particulars thereof in detail.

For purposes of this clause (m), no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you in bad faith and
without reasonable belief that your action or omission was in the best interest
of the Company. Any act or failure to act based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company shall be conclusively presumed to be done or omitted to be done by
you in good faith and in the best interests of the Company.

 

n.         “Variable Compensation Year” means a calendar year of an Incentive
Compensation Plan.

2.         Compensation Upon Termination or While Disabled. Following a Change
in Control of the Corporation, you shall be entitled to the following benefits:

a.         Termination Other Than for Retirement, Death, Disability or
Termination for Cause; Termination By Your Resignation with Good Reason for
Resignation. If your employment by the Company shall be terminated subsequent to
a Change in Control of the Corporation and during the term of this Agreement (a)
by the Company other than for Retirement, Death, Disability or Termination for
Cause or (b) by you for Good Reason for Resignation, then you shall be entitled
to the benefits provided below, without regard to any contrary provision of any
plan:

(i)                Accrued Salary. The Company shall pay you, not later than the
fifth day following the Date of Termination, your base salary and

 

 

 

6

 

 



 

vacation pay accrued through the Date of Termination (including any banked
vacation and any vested vacation for the calendar year in which the Date of
Termination occurs) at the rate in effect at the time the Notice of Termination
is given (or at the rate in effect immediately prior to a Change in Control of
the Corporation, if such rate was higher).

(ii)               Accrued Incentive Compensation. The Company shall pay you,
not later than thirty (30) days following your Date of Termination, the amount
of your accrued Incentive Compensation which shall be determined as follows:

(A) If the Date of Termination is after the end of a Variable Compensation Year,
but before Incentive Compensation for said Variable Compensation Year has been
paid, the Company shall pay to you under this Agreement for your service during
such Variable Compensation Year the following:

The amount of your target variable compensation payment (i.e., the percent of
your salary grade midpoint at risk) for such Variable Compensation Year.

(B) In addition, if the Date of Termination is other than the first day of a
Variable Compensation Year, the Company shall pay to you under this Agreement
for your service during such Variable Compensation Year up to the Date of
Termination, the following:

The amount of your target variable compensation payment (i.e., the percent of
your salary grade midpoint at risk) for such Variable Compensation Year (or if
such target has not then been established, your target variable compensation
award for the immediately preceding Variable Compensation Year), multiplied by a
fraction, the numerator of which is the total number of days which have elapsed
in the current Variable Compensation Year to the Date of Termination and the
denominator of which is three hundred sixty-five (365).

If there is more than one Incentive Compensation Plan, your accrued Incentive
Compensation under each Incentive Compensation Plan shall be determined
separately for each such Plan.

For the purpose this Paragraph 2a(ii), the amount of your target variable
compensation payment shall be used, whether or not such Incentive Compensation
was actually paid to you or was includible in your gross income for Federal
income tax purposes.

(iii)              Insurance Coverage. The Company shall arrange to provide you
(and your dependents, if applicable) with life, disability, accident, dental and
medical benefits substantially equivalent to those which you are receiving, or
were entitled to receive, from the Company immediately

 

7

 

 



 

prior to a Change in Control of the Corporation. Such benefits shall be provided
to you for the longer of (x) thirty-six (36) months after such Date of
Termination or (y) the period during which such benefits would have been
provided to you, as a terminated employee, under the applicable life,
disability, accident, dental and medical plans in effect immediately prior to a
Change in Control of the Corporation (except that after a period of thirty six
(36) months such benefits shall be provided to you on the same financial terms
and conditions as provided for under the respective plans). Such benefits shall
be provided to you in lieu of any continuation coverage you would be eligible
for under COBRA.

 

If you are a participant in the Company’s Executive Life Insurance Plan, you
shall have the same rights thereunder as a person who retires with a
non-actuarially reduced pension (whether or not you are eligible for such a
pension).

(iv)              Severance Payment. The Company shall pay as a severance
payment to you, not later than the fifth day following the Date of Termination,
a lump sum severance payment (the “Severance Payment”) equal to two (2.00) times
the sum of the amounts set forth in the following paragraphs (A) and (B), less
the amount set forth in the following paragraph (C):

(A) the greater of your annual base salary which was payable to you by the
Company immediately prior to the Date of Termination or your annual base salary
which was payable to you by the Company immediately prior to a Change in Control
of the Corporation; plus

(B) the greater of:

(I) The amount of your target variable compensation payment (i.e., the percent
of your salary grade midpoint at risk) for the year in which the Date of
Termination occurs (or if such target has not then been established, your target
variable compensation award for the immediately preceding Variable Compensation
Year); or

(II) The amount of your target variable compensation payment (i.e., the percent
of your salary grade midpoint at risk) for the year in which the Change in
Control of the Corporation occurs (or if such target has not then been
established, your target variable compensation award for the immediately
preceding Variable Compensation Year); minus

(C) the amount of any severance payment or the value of any severance benefit
received or to be received by you from the Company pursuant to any plan or
policy of the Company or pursuant to any other agreement between you and the
Company.

 

 

8

 

 



 

 

For purposes of calculations under this subparagraph (iv), the amounts of base
salary and target variable compensation payments shall be the amounts calculated
without regard to whether or not such amounts were paid or includible in your
gross income for Federal, state, local, commonwealth or foreign income tax
purposes.

(v)               Reduction in Severance Payment. The Severance Payment shall be
reduced only in the event specifically provided in this subparagraph (v). If the
aggregate present value, as determined for purposes of Code Section 280G, of all
amounts that are parachute payments for purposes of such Section exceeds the
limitation set forth in Code Section 280G(b)(2)(A)(ii) by an amount not
exceeding $50,000, then there shall be a reduction in the amount of your
Severance Payment so that such limit is not exceeded.

(vi)               Payment of Taxes.

(A)              For purposes of this subparagraph (vi), the following terms
shall have the following meanings:

(I)            “Payment” shall mean any payment or distribution (or acceleration
of benefits) by the Company to or for your benefit (whether paid or payable or
distributed or distributable (or accelerated) pursuant to the terms of this
Agreement or any termination or layoff plan referred to in clause (C) of
subparagraph (iv) of this Section 2a (thus excluding among other things any
payment under an employment agreement), but determined without regard to any
additional payments required under this subparagraph (vi)). In addition,
“Payment” shall also include the amount of income deemed to be received by you
as a result of the acceleration of the exercisability of any of your options to
purchase stock of the Corporation, the acceleration of the lapse of any
restrictions on performance stock or restricted stock of the Corporation held by
you or the acceleration of payment from any deferral plan.

(II)          “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, or any interest or penalties incurred by you with respect to such
excise tax.

(III)        “Income Tax” shall mean all taxes other than the Excise Tax
(including any interest or penalties imposed with respect to such taxes),
including, without limitation,

 

9

 

 



 

any income and employment taxes imposed by any Federal (including (i) FICA and
Medicare taxes and (ii) the tax resulting from the loss of any Federal
deductions or exemptions which would have been available to you but for receipt
of the Payment), state, local, commonwealth or foreign government.

(B)              In the event it shall be determined that a Payment would be
subject to an Excise Tax, then you shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that, after payment by you of
Income Tax and Excise Tax imposed upon the Gross-Up Payment, you retain an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

(C)              All determinations required to be made under this subparagraph
(vi), including whether and when a Gross-Up Payment is required and the amount
of such Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the public accounting firm that is retained by
the Company as of the date immediately prior to a Change in Control of the
Corporation (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and to you within fifteen (15) business days
after the receipt of notice from you that there has been a Payment, or such
earlier time as is requested by the Company (collectively, the “Determination”).
In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting a Change in Control of the
Corporation, you may appoint another nationally recognized public accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this subparagraph (vi), shall be paid by the Company
to you within ten (10) days after the Determination. If the Accounting Firm
determines that no Excise Tax is payable by you, you may request the Accounting
Firm to furnish you with a written opinion that failure to report the Excise Tax
on your applicable Federal income tax return would not result in the imposition
of a negligence or similar penalty. The Determination by the Accounting Firm
shall be binding upon the Company and you. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to subparagraph (vi)(D) below and you thereafter are required
to make payment of any Excise Tax or Income Tax, the

 

10

 

 



 

Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for your
benefit.

(D)              You shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment or the Underpayment. Such notification shall be
given as soon as practicable but no later than ten (10) business days after you
are informed in writing of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
You shall not pay such claim prior to the expiration of the 30-day period
following the date on which you give such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies you in writing prior to the expiration of such
period that it desires to contest such claim, you shall:

(1)           give the Company any information reasonably requested by the
Company relating to such claim,

(2)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

(3)           cooperate with the Company in good faith in order effectively to
contest such claim, and

(4)           permit the Company to participate in any proceeding relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or Income Tax imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this subparagraph (vi)(D), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct you to pay the tax claimed and sue for a refund

 

11

 

 



 

or contest the claim in any permissible manner, and you agree to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, that if the Company directs you to pay such claim
and sue for a refund, the Company shall advance the amount of such payment to
you on an interest-free basis and shall indemnify and hold you harmless, on an
after-tax basis, from any Excise Tax or Income Tax imposed with respect to such
advance or with respect to any imputed income with respect to such advance; and
provided further, that any extension of the statute of limitations relating to
payment of taxes for your taxable year with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and you
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

(E)              If, after the receipt by you of an amount advanced by the
Company pursuant to subparagraph (vi)(D) above, you become entitled to receive,
and receive, any refund with respect to such claim, you shall (subject to the
Company’s complying with the requirements of subparagraph (vi)(D)) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by you
of an amount advanced by the Company pursuant to subparagraph (vi)(D), a
determination is made that you shall not be entitled to any refund with respect
to such claims and the Company does not notify you in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid.

(vii)             No Duty to Mitigate. You shall not be required to mitigate the
amount of any payment provided for in this Paragraph 2 by seeking other
employment, through use of tax deductions or credits, or otherwise, nor shall
the amount of any payment or benefit hereunder be reduced by any compensation
earned by you as the result of employment by another employer or by retirement
benefits after the Date of Termination, or otherwise; provided, however, should
you become reemployed in a job which (a) offers medical plan benefits which are
equal to or greater than the medical plan benefits provided to you under
subparagraph 2(a)(iii) and (b) such medical plan benefits are offered to you at
no cost, you shall no longer be eligible to receive medical plan benefits under
this Agreement.

 

 

12

 

 



 

 

b.         Payments While Disabled. During any period prior to the Date of
Termination and during the term of this Agreement that you are unable to perform
your full-time duties with the Company, whether as a result of your Disability
or as a result of a physical or mental disability that is not total and
therefore is not a Disability, you shall continue to receive your base salary at
the rate in effect at the commencement of any such period, together with all
other compensation and benefits that are payable or provided under the Company’s
benefit plans, including its disability plans. After the Date of Termination for
Disability, your benefits shall be determined in accordance with the Retirement
Program, insurance and other applicable programs of the Company. The
compensation and benefits, other than salary, payable or provided pursuant to
this subparagraph b shall be the greater of (x) the amounts computed under the
Retirement Program, disability benefit plans, insurance and other applicable
programs in effect immediately prior to a Change in Control of the Corporation
and (y) the amounts computed under the Retirement Program, disability benefit
plans, insurance and other applicable programs in effect at the time the
compensation and benefits are paid.

c.         Payments if Terminated for Cause, or Termination by You Other Than
With Good Reason for Resignation. If your employment shall be terminated by the
Company as a Termination for Cause or by you other than with Good Reason for
Resignation, the Company shall pay you your full base salary and accrued
vacation pay (including any banked vacation and any vested vacation for the
calendar year in which the Date of Termination occurs) through the Date of
Termination, at the rate in effect at the time Notice of Termination is given,
plus any benefits or awards which have been earned or become payable but which
have not yet been paid to you. You shall receive any payment due under this
subparagraph c on your Date of Termination. Thereafter, the Company shall have
no further obligation to you under this Agreement.

d.         After Retirement or Death. If your employment shall be terminated by
your Retirement, or by reason of your death, your benefits shall be determined
in accordance with the Company’s retirement and insurance programs then in
effect.

3.         Term of Agreement. This Agreement shall commence on the date hereof
and shall continue in effect through December 31, 2003; provided, however, that
commencing on January 1, 2004 and each January 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless, not
later than September 30 of the preceding year, the Company or you shall have
given notice that it or you does not wish to extend this Agreement.
Notwithstanding any such notice by the Company not to extend, if a Change in
Control of the Corporation shall have occurred or been publicly reported,
proposed or announced (regardless of whether done so by the Company or a third
party) during the original or any extended term of this Agreement, or within
three months thereafter, this Agreement shall continue in effect. In any event,
the term of this Agreement shall expire on the second (2nd) anniversary of the
date of a Change in Control of the Corporation. This Agreement shall terminate
if your employment is terminated by you or the Company prior to the occurrence
of a Change in Control of the Corporation.

4.         Successors; Binding Agreement.

a.         Successors of the Company. The Company will require any Successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assent at
least five business days prior to the time a person becomes a Successor (or
where the Company does not have at least five business days advance notice that
a

 

13

 

 



 

person may become a Successor, within three business days after having notice
that such person may become or has become a Successor) shall constitute Good
Reason for Resignation by you and, if a Change in Control of the Corporation has
occurred or thereafter occurs, shall entitle you immediately to the benefits
provided in Paragraph 2a hereof upon delivery by you of a Notice of Termination.
For purposes of this Agreement, “Successor” shall mean any person that obtains
or succeeds to, or has the practical ability to control (either immediately or
with the passage of time), the Company’s business directly, by merger or
consolidation, or indirectly, by purchase of voting securities of the Company,
by acquisition of rights to vote voting securities of the Company or otherwise,
including but not limited to any person or group that acquires the beneficial
ownership or voting rights described in Paragraph 1a(i) or (ii).

b.         Your Successor. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die following your Date of Termination while any amount would still be
payable to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.

5.         Nature of Payments. All payments to you under this Agreement shall be
considered severance payments in consideration of your past service to the
Company.

6.         Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

7.         Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

8.         Notice. Any purported termination of your employment by the Company
or by you following a Change in Control of the Corporation shall be communicated
to the other party by a written Notice of Termination. A Notice of Termination
by you shall indicate in reasonable detail the facts and circumstances claimed
to provide a basis for a Good Reason for Resignation. For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first page of
this Agreement, provided that all notices to the Company shall be directed to
the attention of the Board with a copy to the Secretary of the Company or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

9.         Fees and Expenses. The Company shall pay all legal fees and related
expenses incurred by you as a result of your termination following a Change in
Control of the Corporation or by you in seeking to obtain or enforce any right
or benefit provided by this Agreement (including all fees and expenses, if any,
incurred in contesting or disputing any such termination or incurred by you in
seeking advice in connection therewith).

10.       Miscellaneous. No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing and

 

14

 

 



 

signed by you and such officer as may be specifically designated by the Board.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement.

11.       Conflicting Employment Agreements. To the extent that you have or
obtain after the date hereof a written employment agreement with the Company
which contains provisions that conflict with this Agreement, this Agreement
shall govern unless such employment agreement specifically refers to Section 11
of this Agreement and states that such employment agreement governs. To the
extent that such employment agreement provides for rights or benefits which are
duplicative of those set forth in this Agreement, you shall be entitled to only
one such right or benefit (which shall be the one which, in your judgment if
timely made, is most favorable to you). To the extent that such employment
agreement provides for rights or benefits which are additional to those set
forth in this Agreement, this Agreement shall not impair in any way your
entitlement to those additional rights or benefits.

12.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware (without regard to the choice of laws provisions thereof). The Company
and you hereby agree to irrevocably submit to the jurisdiction of any State or
Federal court sitting in the State of Delaware, and any appellate court thereof,
in any action or proceeding arising out of or relating to this Agreement. The
Company and you hereby irrevocably agree that all claims in respect of such
action or proceeding shall only be heard and determined in a State or Federal
court sitting in the State of Delaware.

 



 

15

 

 



 

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

Sincerely,

GRAFTECH INTERNATIONAL LTD.

By:       __________________

 

 

 

Title:     

 

 

 

UCAR CARBON COMPANY INC.

 

By:       __________________

 

Title:    

Agreed to as of the date

first above written

__________________________

NAME

 

 

 

16

 

 

 

 